DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1–18 in the reply filed on February 4, 2022, is acknowledged.
Claims 19–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 11, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0019132 to Kim et al. (hereinafter “Kim_1”) in view of U.S. Patent Application Publication No. 2017/0010500 to Han.
Regarding Claim 1, Kim_1 discloses (e.g., Fig. 2 and its corresponding description, at least in paragraphs [0031]–[0054]) a display device comprising: a display panel 25 which displays an image; and a lenticular lens panel 30 disposed above the display panel, wherein a lenticular lens area and a sealing area adjacent to the lenticular lens area are defined in the lenticular lens (Fig. 2, portions associated with 
Kim_1 does not explicitly disclose that the planar surfaces 34 are a groove with the sealing member in the groove.
Han discloses a display, and teaches forming the sealing member 190 in a groove of an insulation layer 130/140 in order to increase a contact area and improve adhesion of the substrates (e.g., Fig. 2B and paragraph [0065]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kim_1 such that the planar surfaces included a groove with the sealing member in the groove, as suggested by Han, in order to increase contact area and improve adhesion of the substrates.
Regarding Claim 5, the combination of Kim_1 and Han would have rendered obvious wherein the sealing member has a vertical length greater than a depth of the groove (e.g., Fig. 2 of Kim_1, where the sealing member extends farther than the microlens sheet 32, when combined with the teachings of Han, e.g., Fig. 2B of Han).
Regarding Claim 6, the combination of Kim_1 and Han would have rendered obvious wherein each of the lenticular lens surfaces is a concave lens surface (Fig. 2 of Kim_1).
Regarding Claim 11, the combination of Kim_1 and Han would have rendered obvious wherein a distance between an upper surface of the groove and the first substrate is smaller than a height of the insulating layer (e.g., Fig. 2 of Kim_1 and paragraph [0046]; compare paragraph [0069] of Kim_1).
Regarding Claim 13, the combination of Kim_1 and Han would have rendered obvious wherein the groove has a depth in a range about 3 micrometers to about 5 micrometers (where selection of an appropriate groove depth would have been obvious as a matter of design choice, based on the desired increase in contact area for increased adhesion, as taught by Han; also Kim_1 teaches a height of the seal as “about several micrometers” in contrast to the “tens of micrometers” of the lenses).
Regarding Claim 14, the combination of Kim_1 and Han would have rendered obvious wherein a maximum distance from the lenticular lens surfaces to a flat surface defined between an end of the lenticular lens surfaces and an end of the groove is equal to or smaller than about 5 micrometers, the maximum distance from the lenticular lens surfaces to the flat surface is smaller than the depth of the groove, and the lenticular lens surfaces are spaced apart from the second substrate (e.g., Fig. 2 of Kim_1, also where the specific distances would have been obvious as a matter of design choice, taking into account desired screen ratio and adhesion in the seal area).
Regarding Claim 15, the combination of Kim_1 and Han would have rendered obvious wherein a maximum distance from the lenticular lens surfaces to the flat surface defined between an end of the lenticular lens surfaces and an end of the groove is equal to or greater than about 5 micrometers, and the maximum distance between the lenticular lens surfaces and the flat surface is equal to a height of the insulating .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_1 and Han, in view of U.S. Patent Application Publication No. 2015/0160467 to Kim et al. (hereinafter “Kim_2”).
Regarding Claim 2, Kim_1 discloses a switching panel 40, wherein the switching panel controls the image to be selectively displayed as a two-dimensional image or a three-dimensional image (e.g., paragraphs [0048]–[0050]).
The combination of Kim_1 and Han does not explicitly disclose that the switching panel is disposed between the display panel and the lenticular lens panel.
Kim_2 discloses a switchable 2D-3D display using lenticular lenses, and teaches forming the switching panel 200 between the display panel 100 and the lenticular lens panel 300 as a suitable configuration (Figs. 1 and 6 and corresponding paragraphs, including paragraphs [0031]–[0032]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kim_1 such that the switching panel is disposed between the display panel and the lenticular lens panel, as suggested by Kim_2, as a suitable configuration for a switching panel designed to control 2D-3D display (MPEP §§ 2144.06–07).

Claims 7–9 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim_1 and Han, in view of U.S. Patent Application Publication No. 2018/0210219 to Lin.
Regarding Claim 7, the combination of Kim_1 and Han does not explicitly disclose a first alignment layer disposed on the lenticular lens surfaces and a second alignment layer disposed on a flat surface defined between the groove and an end of a lenticular lens surface closest to the groove among the lenticular lens surfaces.
Lin discloses a liquid crystal lenticular device, and teaches forming alignment layers 66/76 on the lenticular lens surfaces and opposing substrate, that is, on either side of the liquid crystal layer, in order to control alignment of the liquid crystals (e.g., Figs. 5 and 8, and paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kim_1 to include a first alignment layer disposed on the lenticular lens surfaces and a second alignment layer disposed on a flat surface defined between the groove and an end of a lenticular lens surface closest to the groove among the lenticular lens surfaces, as suggested by Lin, in order to control alignment of the liquid crystals (that is, to include an alignment layer at interfaces between the liquid crystals and the microlens sheet 32 of Kim_1, including both the lenticular lens surfaces and the flat surfaces).
Regarding Claim 8, the combination of Kim_1, Han, and Lin would have rendered obvious wherein a distance between the groove and the end of the lenticular lens surface closest to the groove is in a range from about 2 millimeters to about 5 millimeters (e.g., Fig. 2 of Kim_1, also where the specific distances would have been 
Regarding Claim 9, the combination of Kim_1, Han, and Lin would have rendered obvious wherein the second alignment layer extends to a side surface and an upper surface of the groove adjacent to the flat surface (where Lin generally teaches to include an alignment layer at interfaces between the liquid crystals and the microlens sheet 32 of Kim_1, including a side surface and an upper surface of the groove, when Kim_1 is modified by Han).
Regarding Claim 16, the combination of Kim_1, Han, and Lin would have rendered obvious wherein the lenticular lens panel further comprises a first conductive layer disposed on the first alignment layer and the second alignment layer, and the first conductive layer extends to the groove (e.g., Fig. 2 of Lin, electrodes 34/37 formed to control operation and orientation of the liquid crystals).
Regarding Claim 17, the combination of Kim_1, Han, and Lin would have rendered obvious wherein the lenticular lens panel further comprises a third alignment layer disposed on an upper surface of the first substrate facing the insulating layer (e.g., 76 of Lin, Fig. 5).
Regarding Claim 18, the combination of Kim_1, Han, and Lin would have rendered obvious wherein the lenticular lens panel further comprises a second conductive layer disposed above the third alignment layer (e.g., corresponding to 34 of Lin).

Allowable Subject Matter
Claims 3, 4, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the features of Claim 1, such as that the sealing member is disposed in the groove and combines the first substrate with the insulating layer, “wherein the insulating layer includes a flat surface defined between an end of the groove and an end of a lenticular lens surface closest to the groove among the lenticular lens surfaces, and the flat surface is in contact with the first substrate.”
Regarding Claim 4, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the features of Claim 1, such as that the sealing member is disposed in the groove and combines the first substrate with the insulating layer, “wherein the groove is defined by an upper surface in contact with the sealing member and a side surface perpendicular to the upper surface, and a length of the side surface is equal to a vertical length of the sealing member.”
Regarding Claim 10, the prior art of record fails to disclose, and would not have rendered obvious, in combination with the features of Claim 1, such as that the sealing member is disposed in the groove and combines the first substrate with the insulating layer, “wherein a maximum distance from the lenticular lens surfaces to the first substrate is equal to a maximum distance from the lenticular lens surfaces to a flat surface defined between an end of the lenticular lens surfaces and an end of the groove.”  Claim 12 depends from Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871